Filed 10/16/20 Cox v. Wilson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



SARA COX,                                                            D076492

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. 37-2019-
                                                                     00020395-CU-HR-CTL)
GRACE WILSON,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Matthew Brower, Judge. Affirmed.

         Grace Wilson, in pro. per., for Defendant and Appellant.
         Sara Cox, in pro. per., for Plaintiff and Respondent.
      Defendant Grace Wilson, appearing in propria persona as she did in the
trial court, appeals the civil harassment restraining order (sometimes, Order)

issued pursuant to former1 Code of Civil Procedure2 section 527.6 in favor of
plaintiff Sara Cox. As discussed in more detail post, Wilson in her opening
brief (as opposed to her brief in reply) contends that the Order violates due
process of law, and is not supported by substantial evidence. As we explain,

we disagree with both contentions and affirm the Order.3
              FACTUAL AND PROCEDURAL BACKGROUND
      Petition for Civil Harassment Restraining Order
      Cox on April 19, 2019, filed a petition for a civil harassment restraining
order against Wilson. In support of her petition, Cox stated under penalty of
perjury that Wilson was the former spouse of Cox’s ex-boyfriend and lawyer,
Bruce Wilson (Bruce); that a day earlier, Wilson had sent an e-mail to Cox’s
“professional contact stating that [Cox’s] boss was wrong to recommend [Cox]
on LinkedIn”; that Wilson had threatened to “come to [Cox’s] work, and
contact everyone [Cox] kn[e]w including [her] employers, family, and friends”;
that Wilson also had slandered Cox by posting on Cox’s LinkedIn account;


1     Section 527.6 was amended effective January 1, 2020. (See Stats. 2019,
ch. 294 (Assem. Bill No. 925).) This amendment has no substantive bearing
on the outcome of this case.

2     Unless otherwise noted, all further statutory references are to the Code
of Civil Procedure.

3     Wilson on September 17, 2020, filed in this court a “Motion for Order
Vacating Lower Court’s Verdict and in the alternative to Strike Respondent’s
Briefs & Supporting Memorandum,” along with her second application to
augment the record. A day later, this court notified the parties that Wilson’s
September 17 motion and request would be considered with the appeal. We
have considered Wilson’s September 17 motion and request and hereby deny
them.
                                       2
that Wilson had accused Cox of theft and other unflattering behavior
including with Bruce, whom Cox had stopped dating in June 2018; and that,
despite not dating Bruce for about 10 months, Wilson continued to harass
Cox, causing Cox to suffer emotional distress as she feared Wilson would
show up at her home or work.
      Cox also discussed her former relationship with Bruce, noting: “When I
dated Bruce I was under the impression that he was getting a divorce, and he
was my divorce lawyer in my [then-]current situation as well. I regret being
with him because he was not honest with me, and has since caused havoc in
my life. Respondent [Wilson] has blamed me for this situation from the
beginning, but I am not the reason that her relationship fell apart. She has
not been able to handle the situation, and I feel sad for her because I was
hurt as well. However, her behavior has threat[en]ed my livel[i]hood and
well-being. I do not deserve to have my life ruined because of Bruce’s lies and
deceit. I have told Respondent multiple times about the misunderstanding,
and have apologized on numerous occasions.”
      Cox further alleged in support of a restraining order that Wilson was
seeking $8,000 from Cox for “bedding” and “lost jewelry” that Cox did not
take; that Wilson was “angry and violent” and already had been ordered by a
court in another case to undergo “counseling”; and that Wilson allegedly had
gone to Bruce’s workplace and “caused a scene that was embarrassing and
inappropriate.” Cox concluded she was fearful of Wilson and of losing her job
because of Wilson’s “continuous slander” of her.
      Cox in her request for restraining order sought a personal conduct
order preventing Wilson from contacting her directly or indirectly, and
harassing, intimidating, and stalking her. Cox further requested Wilson be
ordered to stay at least 100 yards from Cox, and Cox’s home and workplace.


                                       3
The record shows the court that same day issued a temporary restraining
order, granting the personal conduct order but denying the stay-away order
pending a hearing on May 14.
      The April 19 temporary restraining order provided Wilson was not to
“[h]arass, intimidate, molest, attack, strike, stalk, threaten, assault (sexually
or otherwise), hit, abuse, destroy personal property of, or disturb the peace of”
Cox. It further provided Wilson was not to “[c]ontact the person [i.e., Cox],
either directly or indirectly, in any way, including, but not limited to, in
person, by telephone, in writing, by public or private mail, by interoffice mail,
by e-mail, by text message, by fax, or by other electronic means”; or “[t]ake
any action to obtain [Cox’s] address or location.”
      Cox’s Exhibits in Support of Petition
      Cox on May 1 submitted a second declaration under penalty of perjury
in advance of the May 14 hearing. Attached to her May 1 declaration were
two exhibits: Exhibit 1 included (i) a series of e-mails Cox received from
Wilson on April 23, 2019, and (ii) an e-mail Wilson sent two days later, after
Cox had contacted police. Exhibit 2 included e-mails Wilson had sent Cox
beginning January 30, 2019, and included an e-mail Wilson wrote to Cox’s
former supervisor on April 18, 2019, ostensibly prompting Cox to seek the
temporary restraining order the next day.
      Turning to exhibit 1, at 10:40 a.m. on April 23, Wilson sent Cox an e-
mail from a Gmail account that stated, “I received your lovely request for a
restraining order today. Because you are representing yourself I am free to
continue to contact you regarding this matter. However, I suggest that you
consult an attorney before you continue with your lies. Because all of my
contact has been in furtherance of filing a legal claim against you and is
documented, nothing I did is actionable. Moreover, I plan to hire an attorney


                                        4
and you will be responsible for all my legal fees and costs. I will make sure
you are held accountable for perjury.”
      Wilson in this e-mail added, “Finally, I am requesting you to turn over
all your emails and text messages with Bruce so that I can prepare my
defense. If I do not hear from you within 24 hours I will begin to subpoena all
the emails from ALL your emails accounts including your work email which I
know you used with Bruce so that I can prove that you are lying about your
statements in your declaration. I will also be forced to subpoena people to

testify.” The e-mail was signed, “Grace Wilson, esq.”4
      Exhibit 1 also included e-mails by Wilson to Cox at 1:17 and 1:40 p.m.
that same day, in response to Cox’s e-mails asking that Wilson stop
“harassing” her about discovery and “invading [her] privacy.” In the 1:17
p.m. e-mail, Wilson wrote, “Actually I am entitled to discovery as part of my
financial part of my divorce, which is not final. Good luck.”
      In her 1:40 p.m. e-mail, Wilson wrote, “You [i.e., Cox] sleep in my bed
potentially subjecting me to deadly diseases, stalk me, refuse to pay for the
damage done to my property while calling me names and mocking me and
now file a request for a restraining order full of blatant lies. Of course I am
going to defend myself to the fullest extent legally allowed. Good luck
keeping all your lies straight. I will start subpoenas and discovery right




4      The record shows Wilson is a member of the California Bar. As of
February 7, 2019, she was designated as a vexatious litigant by the Superior
Court San Diego County, in case No. 37201500040237CUDFCTL. Because
Wilson was a defendant in this case, the prefiling vexatious litigant
requirement did not apply to her. (See John v. Superior Court (2016) 63
Cal. 4th 91, 100 [holding “[s]ection 391.7's prefiling requirements do not apply
to a self-represented vexatious litigant’s appeal of a judgment or interlocutory
order in an action in which he or she was the defendant”].)
                                         5
away in my divorce proceeding since I can see that you have no intention to
be honest.”
      At 2:08 p.m., Cox wrote Wilson, “TRO in effect, please stop!” Less than
10 minutes later, Wilson wrote back, “I will say it again. As long as you are
acting as your own attorney and I am acting as my own attorney I have a
right to contact you and anyone I rightfully believe I need to do for my
defense in this case and my divorce. Sorry but you should have thought
about the ramifications of your behavior before you continued your
harassment of me. Don’t like me contacting you, pay for a lawyer.”
      Later that day at 4:52 p.m., Wilson again e-mailed Cox. Wilson asked
Cox to split the costs of a court reporter that Wilson intended to retain for the
May 14 hearing. Wilson also provided Cox with an information sheet from
the “longbeach.gov” website providing an overview of section 527.6 and the

definition of civil harassment.5 Wilson again advised Cox to obtain an
attorney; and put Cox on notice she would be seeking “fees and costs for
[Cox’s] frivolous and perjurious accusations,” and “all” of Cox’s e-mails with
“Bruce and others” as part of her right to discovery. A short while later, Cox
responded, “There’s a TRO granted, please stop harassing me.”
      Two days later, Bruce sent Cox and Wilson an e-mail at 12:52 p.m.
Bruce stated he would agree to “take care of the bedding issue, but only if
both of you agree to dismiss your cases against each other and move on with

5      As Cox pointed out in her trial brief, on the next page of that same
information sheet was a section titled “No Discovery,” which went on to state
as follows: “A Civil Harassment case is a summary proceeding, intended to
be fully resolved at the first hearing. Therefore, there is no opportunity for
discovery, such as depositions, interrogatories, some types of subpoenas and
document requests. If you wish to have discovery rights, or if you wish to
avoid the higher standard of proof required in this type of case, you may file a
superior court unlimited jurisdiction civil case and an application for
preliminary injunction.”
                                        6
life.” He added, “I’m sorry for the stress I have caused for both of you.” Cox
responded only to Bruce at 2:08 p.m., stating, “It’s not about the bedding. It’s
about harassment and stalking.”
      At 4:49 p.m., Wilson sent Cox and Bruce a lengthy response to Bruce’s
earlier e-mail. Wilson maintained that she was entitled to investigate her
“missing jewelry” and make efforts to “collect the debt” owed her; that
LinkedIn was a “public forum that should only include truthful information,”
thus giving her the “right to ask for payment in anticipation of filing [her]
lawsuit”; that she had not “threatened” Cox and was tired of “people being
bullies and then lying like they are some type of victim”; that Cox was
responsible for her “new and very expensive” bedding, after Cox admitted
having sex with Bruce in the same bed; that her “jewelry went missing
during the same time she [i.e., Cox] slept in [Wilson’s] bed,” which jewelry
had a “ton of sentimental value”; that Cox’s declaration in support of the
temporary restraining order was “one giant lie,” and she had “all the evidence
[she] need[ed] to prove it”; that Cox would “be responsible for [Wilson’s]
attorney fees (probably up to 10K since [she was] looking to retain one from
out of town)”; that she would “make sure the DA prosecutes [Cox] for her
perjury as [she] refuse[d] to let people continue this nonsense”; and that if
Cox was “concerned about her job, let[’]s see what happen[s] with a perjury
conviction.”
      Exhibit 2, as noted, contains a series of e-mails between the parties
leading up to the issuance of the temporary restraining order. On January
30, 2019, Wilson wrote Cox demanding $3,000 to replace Wilson’s bedding,
stating Cox had until February 13 to make such payment “in full.” Cox
responded a short time later, stating, “My sincere apologies for the distress I
might have cause[d] you and your family, however please keep in mind I was


                                        7
not the only one involved. [¶] I’m not an evil person. I was misled and
thought I was in a real relationship.”
      In a series of e-mails later that same day, Cox again offered Wilson her
“deepest apologies,” adding Bruce was “just as much to blame” as Cox. Cox
complimented Wilson on her “beautiful family” and implored her not to let
this “nonsense ruin that.” In a follow-up e-mail a little later that day, Wilson
stated Cox’s DNA was on her sheets and bedding and either Cox needed to
pay her, or she would institute “legal action.” Cox responded Bruce had
invited her into the home while they were dating.
      Wilson replied, “I guess we will have to get DNA to determine the
source,” then added, “Btw I have had total access to all of his emails and texts
so I know exactly how things went down. I wonder how many other
‘beaut[iful] families’ you have done this too? Given your attitude with me I
think I might just want to warn other people about you. Who knows what
diseases you spread.”
      In another series of e-mails later that same day, after Cox suggested
Wilson “shouldn’t be attacking the victims of [her] husband[’s] prey,” Wilson
again demanded payment for the bedding, then added, “You [i.e., Cox] are

nothing but a gold digging whore as confirmed by your soon to be ex.”6
Wilson in a follow-up e-mail continued to refer to Cox as a “whore,” suggested
Cox was responsible for Wilson’s “missing jewelry,” then added, “I think I
might just have to warn all your coworkers about this. I would hate for
anyone else to have to deal with what I am going thru [sic].” In a final salvo
of e-mails, Cox reiterated she wanted to be left alone, and implored Wilson,
whom Cox referred to as a “crazy ass,” to stop threatening her.

6     It appears Wilson, ostensibly as a result of being married to Bruce, may
have had access to certain (perhaps confidential) information concerning
Cox’s own divorce proceeding, as also discussed post.
                                         8
      The record shows Wilson sent Cox an e-mail on April 15, 2019, a few
days before Cox sought the temporary restraining order. In this e-mail,
Wilson wrote, “Would you please provide me with an address of [where] you
can be served? Otherwise I have no problem going to your work.” Cox
responded Wilson was “insane.” Wilson made another “settlement” offer to
Cox, agreeing to take $2,000 along “with an admission of guilt” to resolve
their dispute. Wilson also claimed she had “video” evidence from the
bedroom. Cox wrote she was not paying “anything” and “not admitting to
SHIT.”
      On April 18, the day before Cox sought and obtained the temporary
restraining order, Wilson at 3:06 p.m. sent an e-mail to third-party “Ms. E[.],”
with the subject line: “Sara Cox.” Ms. E. was Cox’s former supervisor.
Wilson wrote, “Ms. E[.]—I am contacting you regarding Sara Cox who[m] you
recommend on LinkedIn. I would hope that you would only recommend
people that are ethical and Ms. Cox has no ethics. So I would ask that in the
interest of anyone that might use Likedin, you would remove your
recommendation of her. For background, Ms. Cox had an affair with my
husband for almost a full year before either of them started divorce
proceedings. She slept in my bed, stained it and now refuses to pay for her
damage. At the same time she was sleeping with someone that was a drug
addict. Both her and my husband endangered my life and I have minor
children. She also badgered my husband into giving her a ‘loan’ that she had
no intention of repaying. She has continually lied about her husband to take

advantage of others, claiming that he was abusive.[7] Barely anything you
say in her recommendation is true as she cannot even live within her means,
spending more money than she has, preoccupied at work trying to juggle men


7     See footnote 6, ante.
                                       9
and her adult disruptive children. Don’t get me wrong, I blame my ex-
husband as well. Neither of them are worth a damn. However, in addition to
pay[ing] for my bedding, 3 pieces of jewelry went missing from my bedroom
about the same time Ms. Cox slept in my bed. . . . I am going to continue an
investigation until I find [the jewelry]. If you happen to see Ms. Cox with
jewelry that matches th[e description provided], please contact me and the
police immediately. I am sure that if you contact Ms. Cox she will say I am
nuts and I lost a pretty bad lawsuit (which is true). But what she does not
know is that I have been working with the State Bar of California and the
DAs office because I have video evidence that proves something very
different. And in any case Ms. Cox is a horrible person that cannot be
trusted, calling me an ‘angry bitch’ just because I asked her to pay for my
bedding. . . . Again all this goes to show that she should not be recommended
for any position, she is a huge liability for anyone that comes in contact with
her. [¶] Thank you, [¶] Grace Wilson.”
      A few hours later, after another exchange of e-mails, Wilson wrote that
she would continue her “search” for the missing jewelry until it was found.
Wilson added, “If you [i.e., Cox] return it now I will not report you to the
police.”
      Wilson’s Response to the Petition
      Wilson on May 13 filed a response to Cox’s petition. In asking the court
to deny issuance of such an order, Wilson explained she wanted Cox to be
“prosecuted for perjury”; claimed all of her contacts with Cox were “protected
as an absolute privilege in furtherance of collecting a debt” for damage to,
and the “theft” of, personal property; and further claimed that she had never
“threatened” Cox, but that it was Cox who was stalking her on “social media.”




                                       10
Wilson also requested the court order Cox to pay attorney fees of $2,800, and
court costs in excess of $3,000.
      The Court Hearings and its Ruling Granting the Order
      The record shows at the May 14 hearing, prior to the taking of
evidence, the court gave the parties an overview of the case, noting that it
had read Cox’s papers including the exhibits; that, although it was mindful of
the allegation that Cox had slept with Wilson’s (former) husband, Wilson’s e-
mails to Cox sent under the “pretense of discovery requests” appeared to be
harassing; that Cox “on numerous occasions articulated in writing that she
was apologetic to Ms. Wilson . . . for having had an affair with Ms. Wilson’s
husband”; that Wilson “on a number of occasions told Ms. Cox that she wants
Ms. Cox to pay Ms. Wilson for replacement for the bed”; that Wilson also
“accused Ms. Cox of stealing Ms. Wilson’s jewelry”; and that Wilson wrote
“she will contact Ms. Cox’s co-workers.”
      The court noted that in the January 30 e-mail exchange, Cox asked
Wilson to stop contacting her; that Wilson’s e-mails to Cox were “all under
the auspices of being discovery requests and offers to settle,” but were
“replete with[] insults and threats and other very derogatory comments”; that
Wilson contacted one of Cox’s “references” on LinkedIn, who appeared to the
court to be a “completely uninvolved person”; and that Wilson also threatened
to have Cox served at work, ostensibly “to humiliate Ms. Cox.”
      Cox, who then was represented by counsel, rested without calling any
witnesses, instead relying on exhibits 1 and 2 and her sworn declarations in
support of her petition. Wilson then called Cox as an adverse witness. After
some questioning, the court continued the matter to July 9; ordered Bruce,
who was in attendance, to return to the next hearing; and denied Wilson’s
request to find Cox’s coworker Tyisha M. in contempt and/or issue a bench


                                      11
warrant for her failure to appear at the hearing, as discussed in more detail
post.
        At the continued hearing, Wilson again called Cox as a witness.
During her questioning of Cox, Wilson claimed that Bruce had accessed her e-
mail and had written the April 23 and April 25 e-mails to Cox in
contravention of the temporary restraining order. Cox testified she stopped
seeing Bruce in about June 2018; that at one point while dating Bruce, Cox
looked up Wilson on her LinkedIn account; and that Wilson in response
accused Cox of “stalk[ing]” her.
        Cox further testified that she contacted police to report Wilson had
violated the temporary restraining order after Wilson sent Cox the e-mails on
April 23. Cox also testified that she believed Wilson, and not Bruce, had sent
the e-mails, which Cox considered to be harassing and caused Cox to be
fearful of Wilson.
        Wilson also called Bruce as a witness. He testified Wilson at some
point had told him that she had been ordered to take a “court class” for anger
management. During her questioning, Wilson claimed that Bruce had
“committed several bar violations,” which Wilson intended to “hold[] over his

head.”8 Wilson again claimed during her questioning that Bruce was the one
who had sent the April 23 e-mails to Cox; and that he had done so to “level



8     In closing, Cox’s counsel noted it was “somewhat ironic” that Wilson
was accusing her former husband Bruce of “bar violations,” when it was
Wilson who threatened to have Cox prosecuted for perjury in what counsel
claimed was a violation of rule 5-100 of the California Rules of Court.
Counsel nonetheless informed the court that Cox did not want to pursue the
matter because all she wanted was for Wilson to stop harassing her and
“recourse” against Wilson if she did not. We note whether Wilson and/or
Bruce may have violated one or more rules of professional conduct is not
before us, and therefore, we express no opinion on such matters.
                                        12
the playing field to get custody of [their] children,” as the custody issue was
still pending in their ongoing divorce proceeding.
      Bruce denied using Wilson’s account to e-mail Cox. He testified that
both he and his mother also had been copied on some of the e-mails Wilson
sent to Cox, including after Wilson had been served with the temporary
restraining order. After Wilson concluded her examination, the court asked
Bruce, “Have you ever sent any emails to Sara[] Cox from Grace Wilson’s
account?” to which Bruce answered, “No.”
      The record shows Wilson then made a lengthy statement to the court
under the guise of cross-examining herself, again claiming that Bruce had
been using her e-mail to contact Cox; that she had merely contacted Cox for
payment of the bedding; and that, when Cox refused to pay, she merely had
sought Cox’s contact information to proceed with a lawsuit against Cox.
      At the conclusion of what it noted was a “lengthy” hearing, the court
found the instant case fell within the category of “knowing and willful course
of harass[ment].” The court also found that the e-mails Wilson sent Cox were
“authenticated” in a “number of ways,” including by their content; that these
e-mails were “harassing,” as they showed a “pattern of conduct composed of a
series of acts over a period of time however short that evidence . . . continuity
of purpose”; that the e-mails were not constitutionally protected as Wilson
argued; that such e-mails would cause a reasonable person to “suffer
substantial emotional distress as defined as highly unpleasant mental
suffering or anguish from socially unacceptable conduct . . . that no
reasonable person in a civilized society should be expected to endure;” and
that Cox in fact had suffered such emotional distress, which testimony the
court found credible.




                                       13
      The court thus entered the Order in favor of Cox, set its duration for 18
months, and denied Wilson’s request for attorney fees and “sanctions.”
      Wilson’s Opening Brief, Motion to Augment, and Reply Brief
      In her 50-page opening brief filed on February 3, 2020, Wilson under
the rubric of “Due Process” argued at least seven different grounds in
challenging the Order, including, by way of example only, that the court
lacked jurisdiction to issue the Order because Cox committed multiple
“felonies,” and engaged in “fraud” by failing to pay the requisite costs
associated with her application for a civil restraining order; that the Order
violated Wilson’s First Amendment rights, as it allegedly was not “content-
neutral,” and was vague, overbroad, and her speech was within the litigation
and/or common interest privileges; and that the judge prejudicially erred in
connection with certain evidentiary rulings, and was biased against her. As
noted, Wilson also claimed the Order was not supported by substantial
evidence.
      Cox, in propria persona, on March 6, 2020, filed her brief (as amended).
In her brief, Cox argued that many of the arguments raised by Wilson in her
opening brief were improper; that Wilson’s opening brief failed to include a
proper summary of the facts; and that Wilson ignored the proper standard of
review.
      Rather than merely reply to Cox’s brief, Wilson on May 26 filed a
request to augment the record on appeal to include what Wilson claimed were
five documents that had been omitted from the clerk’s transcript. The
documents were (1) an e-mail from April 18, 2019, which Wilson claimed
included “highlights” by Cox that had not been included in the e-mail version
attached to Cox’s May 1 declaration in exhibit 1; (2) a May 9, 2019 e-mail
from Bruce to Wilson showing that a witness Wilson sought to subpoena for


                                       14
the May 14 hearing (i.e., Tyisha) had been served by an individual named
“Nate”; (4) a February 13, 2020 proof of service by Bruce showing Wilson had
been served with a notice of hearing and request for domestic violence
restraining order (presumably in their divorce proceeding); and (5) an
April 26, 2020 e-mail from California Western School of Law stating that an
individual named Andrew R. was not in the school’s clinical externship
program.
      In support of her request to augment, Wilson argued document (1), the
April 18 e-mail, showed Cox altered and submitted false evidence to the
court; and further argued she allegedly had no way of knowing that Cox
“provided a fraudulently altered email to the [c]ourt” until Wilson began
preparing this appeal and reviewed the court’s transcript.
      As to documents (2) through (5), Wilson argued they collectively
showed Cox participated in “violating the Confidential Marital Provision and
Attorney Client Privileges” of Wilson. Specifically, Wilson argued that, in her
reply brief, she would show that Bruce, while “at least pretend[ing] to be
[Wilson’s] legal advisor in this matter, worked on this matter for [Cox],”
including allegedly preparing Cox’s “pleadings.”
      The day after seeking to augment the record, Wilson filed her reply
brief. As promised, Wilson’s arguments in reply relied on documents
attached to her motion to augment. In reply, Wilson argued Cox violated her
right to a fair trial “by having [Bruce] provide legal services to [Cox] in this
matter,” in violation of Wilson’s marital and attorney-client privileges set
forth in Evidence Code sections 980 and 954, respectively.
      On June 2, 2020, Cox filed an opposition to the motion to augment. Cox
argued documents (1) through (5) were not merely “omitted” from the clerk’s
transcript, but were not included in the record because none of them had


                                        15
been, or, with respect to a few of the documents that post-dated the Order,
could have been, considered by the court in granting the Order. On June 4,
this court ruled the request to augment would be considered concurrently
with the appeal.
                                  DISCUSSION
       A. Request to Augment and Wilson’s Reply Brief
       As a threshold matter, we deny Wilson’s opposed request to augment

the record.9 Wilson relies on documents (1) through (5) to support issues
raised for the first time in her reply brief. (See American Drug Stores, Inc. v.
Stroh (1992) 10 Cal. App. 4th 1446, 1453 [noting that “[p]oints raised for the
first time in a reply brief will ordinarily not be considered, because such
consideration would deprive the respondent of an opportunity to counter the
argument”]; Altavion, Inc. v. Konica Minolta Systems Laboratory Inc. (2014)
226 Cal. App. 4th 26, 63, fn. 27 [argument made for the first time in reply brief
is forfeited].)
       Moreover, Wilson’s request to augment with documents not in existence
at the time of the July 2019 evidentiary hearing, or, if in existence, with
documents that were not considered by the court at that hearing, violates the
long-standing rule that “ ‘ “an appeal reviews the correctness of a judgment
as of the time of its rendition, upon a record of matters which were before the
trial court for its consideration.” [Citation.] This rule reflects an “essential
distinction between the trial and the appellate court . . . that it is the
province of the trial court to decide questions of fact and of the appellate
court to decide questions of law . . . .” [Citation.] The rule promotes the
orderly settling of factual questions and disputes in the trial court, provides a

9    As we noted ante in footnote 3, shortly before oral argument in this case
Wilson made a second request to augment the record, which request we
denied.
                                        16
meaningful record for review, and serves to avoid prolonged delays on
appeal.’ ” (California Farm Bureau Federation v. State Water Resources
Control Bd. (2011) 51 Cal. 4th 421, 442.) For this additional reason, we deny
Wilson’s request to augment.
      In any event, we are unconvinced these documents support Wilson’s
claim that Cox committed a fraud on the trial court (i.e., document (1)). Or
that Cox somehow violated Wilson’s due process rights by allegedly
continuing to seek legal counsel from Bruce (i.e., documents (2) through (5)),
while he, at some point, was in his own divorce proceedings, and, based on
Wilson’s claim, was still subject to one or more privileges held by Wilson.
Such claims are not only entirely speculative based on the content of these
documents, but, even if credited, it is not clear why Cox would be responsible
for violating Wilson’s due process rights based on any privilege between
Wilson and Bruce.
      In sum, we deny Wilson’s request to augment. We also find she has
forfeited on appeal the claims she raises for the first time in her reply brief
based on that request.
      B. Wilson’s Burden on Appeal
      “ ‘A judgment or order of the lower court is presumed correct. All
intendments and presumptions are indulged to support it on matters as to
which the record is silent, and error must be affirmatively shown.’ ” (Denham
v. Superior Court (1970) 2 Cal. 3d 557, 564.) “ ‘This is not only a general
principle of appellate practice but an ingredient of the constitutional doctrine
of reversible error.’ ” (Ibid.)
      On appeal, a brief must include appropriate citations to the facts in the
record. (Keyes v. Bowen (2010) 189 Cal. App. 4th 647, 655.) “Because ‘[t]here
is no duty on this court to search the record for evidence’ [citation], an


                                       17
appellate court may disregard any factual contention not supported by a
proper citation to the record [citation].” (Grant-Burton v. Covenant Care, Inc.
(2002) 99 Cal. App. 4th 1361, 1379.)
      Although a member of the California bar, Wilson nonetheless is
appearing in propria persona in this appeal, as we have noted. Her status as
such does not, however, exempt her from the rules of appellate procedure or
relieve her of their burden on appeal. (See Rappleyea v. Campbell (1994) 8
Cal. 4th 975, 984; see also Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1247
(Nwosu) [noting self-represented litigants “must follow correct rules of
procedure” and their failure to do so forfeits any challenge on appeal].)
      As part of her appellate burden, Wilson was obligated to provide a
statement of facts in her opening brief in conformance with California Rules

of Court, rule10 8.204(a)(2)(C), which requires a “summary of the significant
facts limited to matters in the record.” Under this rule, Wilson was required
to “summarize all the evidence presented” in the evidentiary hearing. (See
Silva v. See's Candy Shops, Inc. (2016) 7 Cal. App. 5th 235, 260, italics added;
Schmidlin v. City of Palo Alto (2007) 157 Cal. App. 4th 728, 738 (Schmidlin)
[recognizing that a “ ‘party who challenges the sufficiency of the evidence to
support a particular finding must summarize the evidence on that point,
favorable and unfavorable, and show how and why it is insufficient’ ” (italics
added), or risk having the claim of error forfeited on appeal].)
      We have read the entire appellate record in this case. Wilson’s version
of “facts” in her opening brief is decidedly one-sided, in contrast to the record
evidence. Her summary omits many key facts on which the court relied in
finding Wilson engaged in harassment within the meaning of section 527.6,


10    Unless noted otherwise, all further rule references are to the California
Rules of Court.
                                       18
including that, while the temporary restraining order was in effect, Wilson
sent Cox myriad e-mails, despite the requirement in the temporary
restraining order that Wilson refrain from contacting Cox either “directly or
indirectly” including through email, pending the outcome of the May 14
hearing. Wilson’s factual summary instead appears to be merely an attempt
by her to reargue the merits of the temporary restraining order and Order.
      For example, in the opening paragraph of her summary, Wilson states
that Cox had been “stalking” her; that “video” footage from one or more
bedroom cameras showed Cox had been in the same area where Wilson kept
some of her jewelry, which had gone missing; and that after she had
contacted Cox by e-mail on January 30 seeking to “recoup[] the cost of some
of her damages,” Cox “[i]mmediately . . . started to hurl insults at [her],
blame others for [Cox’s] bad behavior and tell [her] about other affairs” by
Bruce.
      Once Wilson obtained the results from the DNA testing, which per
Wilson ostensibly showed the bedding stains came from an “Asian female,”
Wilson in her summary states she contacted Cox in mid-April, in yet another
attempt to settle the matter; or to obtain Cox’s contact information in order to
serve Cox with a lawsuit. According to Wilson, Cox again “immediately
began hurling insults” at her and continued to stalk her, merely because she
wanted to “find her missing jewelry.”
      Regarding the issuance of the temporary restraining order, Wilson in
her summary states that Cox lied about being threatened by Wilson in order
to avoid paying the costs associated with the restraining order and the
service thereof. Wilson further states at no time did she contact Cox after the
temporary restraining order issued, which, as noted, is in direct
contravention of the court’s finding in this case.


                                        19
      Candidly, this is merely the tip of the proverbial iceberg. Wilson in her
summary also takes issue with Cox’s testimony that she lost 30 pounds and
suffered severe emotional distress as a result of Wilson’s harassment.
Wilson’s summary also states that the court had “prejudged” the case, as
discussed in more detail post; that Cox had presented “altered emails”; and
that the Order prevented Wilson “from investigating her stolen jewelry which
cause[d] [her] to suffer irreparable injury,” among other “facts.”
      What Wilson does not say in her factual summary, however, is that,
despite Cox’s repeated apologies and pleas for peace, Wilson continued to
blame Cox for stealing her jewelry and ruining her bedding; berated and
insulted Cox in several e-mails, calling Cox a “whore” and “gold-digg[er]”
among other derogatory names; accused Cox of committing perjury subjecting
Cox to criminal punishment; and contacted Cox’s former supervisor via
LinkedIn, after repeatedly threatening Cox in several earlier e-mails to warn
Cox’s coworkers and others “about” Cox.
      Regarding the latter e-mail, the court noted Cox’s former supervisor
had absolutely nothing to do with the dispute between Wilson and Cox, a fact
Wilson also omitted from her summary. Wilson’s summary also failed to
mention that in this April 18 e-mail, Wilson wrote that Cox was not to be
trusted; that Cox had no “ethics”; that Cox had accepted a loan from Bruce
with no intention of repaying it; and strongly implied that Cox had stolen her
jewelry, at one point—after describing the missing pieces—asking Cox’s
former supervisor to call the police if the supervisor saw Cox wearing it. (See
rule 8.204(a)(2)(C); see also Schmidlin, supra, 157 Cal.App.4th at p. 738.)
      As is evident, Wilson, in her ill-fated attempt to reargue the merits of
the case, failed to set forth all material evidence in her factual summary, as
opposed to " 'merely [her] own evidence.' " (See Nwosu, supra, 122


                                       20
Cal.App.4th at p. 1246, quoting Foreman & Clark Corp. v. Fallon (1971) 3
Cal. 3d 875, 881 (Fallon); see also Schmidlin, supra, 157 Cal.App.4th at p. 738
[requiring a party in summarizing the evidence to include both favorable and
unfavorable facts].) Thus, to the extent Wilson claims a particular finding by
the court is not supported by sufficient evidence, including the findings she
engaged in harassment of Cox, and Cox, in response, suffered substantial
emotional distress (see § 527.6, subd. (b)(1) & (3)), we conclude she has
forfeited those claims on appeal. (See Fallon, at p. 881; Nwosu, at p. 1246.)
      Even if we assume Wilson on appeal has not forfeited her sufficiency of
the evidence claim based on her failure to accurately summarize all the
evidence presented during the hearing in the light most favorable to Cox, we
nonetheless reject this claim of error on the merits.
      C. The Order Is Supported by Ample Record Evidence
      1. Guiding Principles
      “Section 527.6 is intended ‘to protect the individual’s right to pursue
safety, happiness and privacy as guaranteed by the California Constitution.’
(Stats. 1978, ch. 1307, § 1, p. 4294; see Cal. Const. art. I, § 1.) The court in
Smith v. Silvey (1983) 149 Cal. App. 3d 400, recounted a portion of the
legislative history in order to explain the statute’s purpose: ‘An analysis
prepared for the Senate Committee on Judiciary (1977–1978 Reg. Sess.—
Assem. Bill No. 3093) saw the purpose as follows: “Under existing law, a
victim of harassment may bring a tort action based either on invasion of
privacy or on intentional infliction of emotional distress. Where great or
irreparable injury is threatened, such victim may obtain an injunction under
procedures detailed in [section] 527(a). [¶] This bill would establish an
expedited procedure for enjoining acts of ‘harassment’ as defined, including
the use of temporary restraining orders. . . . [¶] The purpose of the bill is to


                                        21
provide quick relief to harassed persons.” ’ (Id. at p. 405.) It follows that if
there is no likelihood of future harm, there is no necessity for an expedited
procedure for relief. Indeed, under subdivision (d) a court cannot issue an
injunction unless it finds by clear and convincing evidence that ‘unlawful
harassment exists’ (§ 527.6, subd. (d), not that it existed in the past.” (Russell
v. Douvan (2003) 112 Cal. App. 4th 399, 403.)
      As relevant here, under section 527.6 “ ‘[h]arassment’ is . . . a knowing
and willful course of conduct directed at a specific person that seriously
alarms, annoys, or harasses the person, and that serves no legitimate
purpose. The course of conduct must be that which would cause a reasonable
person to suffer substantial emotional distress, and must actually cause
substantial emotional distress to the petitioner.” (§ 527.6, subd. (b)(3).) A
“ ‘[c]ourse of conduct’ is a pattern of conduct composed of a series of acts over
a period of time, however short, evidencing a continuity of purpose, including
. . . making harassing telephone calls to an individual, or sending harassing
correspondence to an individual by any means . . . .” (Id., subd. (b)(1).)
      If, after a hearing, the trial court “finds by clear and convincing
evidence that unlawful harassment exists,” the court “shall issue” an order
“prohibiting the harassment.” (§ 527.6, subd. (i).) “An injunction restraining
future conduct is . . . authorized when it appears that harassment is likely to
recur in the future.” (Harris v. Stampolis (2016) 248 Cal. App. 4th 484, 496
(Harris).)
       “We review the trial court's decision to grant the restraining order for
substantial evidence.” (Harris, supra, 248 Cal.App.4th at p. 497.) “ ‘The
appropriate test on appeal is whether the findings (express and implied) that
support the trial court’s entry of the restraining order are justified by
substantial evidence in the record. [Citation.] But whether the facts, when


                                        22
construed most favorably in [petitioner’s] favor, are legally sufficient to
constitute civil harassment under [Code of Civil Procedure] section 527.6, and
whether the restraining order passes constitutional muster, are questions of
law subject to de novo review.’ ” (Harris, at p. 497.)
      In connection with substantial evidence review, we note our high court
in Conservatorship of O.B. (2020) 9 Cal. 5th 989 (O.B.)) just recently clarified
the standard we must use in evaluating a sufficiency of the evidence claim
when the clear and convincing standard of proof is applied by the trier of fact.
It concluded: “[W]hen reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate court is
whether the record as a whole contains substantial evidence from which a
reasonable factfinder could have found it highly probable that the fact was
true. Consistent with well-established principles governing review for
sufficiency of the evidence, in making this assessment the appellate court
must view the record in the light most favorable to the prevailing party below
and give due deference to how the trier of fact may have evaluated the
credibility of witnesses, resolved conflicts in the evidence, and drawn
reasonable inferences from the evidence.” (Id. at pp. 995–996.)
      2. Analysis
      As summarized ante from our own independent review, the record as a
whole contains substantial evidence “from which a reasonable factfinder
could have found it highly probable” (see O.B., supra, 9 Cal.5th at p. 996) that
Wilson engaged in “course of conduct” “harassment” as defined in section
527.6, subdivision (b)(1) and (3).
      Indeed, the record shows that Wilson engaged in a “pattern of conduct
composed of a series of acts over a period of time . . . evidencing a continuity
of purpose,” both before and after the temporary restraining order issued.


                                       23
(See § 527.6, subd. (b)(1).) Although Wilson claimed she was merely seeking
payment from Cox for ruined bedding and/or missing jewelry, the record
shows the tone and content of these emails went well beyond that purpose,
and instead amply support a finding of “harassment” as defined under the
statute. (See id., subd. (b)(3).)
      Before Cox obtained a civil harassment restraining order on April 19,
2019, as noted Wilson sent Cox a series of e-mails beginning in January
referring to Cox as a “whore” and “gold[-]dig[er]”; accusing Cox of stalking
her, having “diseases,” being a liar, and committing perjury; threatening, and
finally making good on such threats, to warn “other people,” including Cox’s
former supervisor, about Cox and her lack of “ethics”; and claiming to have
“video evidence” of Cox and Bruce, as Wilson persisted in her efforts to obtain
payment from Cox for property damage.
      During this time frame, Cox reiterated to Wilson that she was sorry for
what had happened; that Cox too had been a victim, as she believed Bruce
when he had told her his marriage was over, as Cox also came to believe their
relationship was “real”; and that she just wanted Wilson to leave her alone
and stop threatening her.
      After Cox obtained the temporary restraining order, Wilson, in

contravention of that order,11 e-mailed Cox on April 23 confirming she had
been served, and claimed—albeit incorrectly—she was not bound to follow
the restraining order because Cox was self-represented and she was an
attorney. In this same email Wilson called Cox a liar, stated Cox would be
held “accountable for perjury,” warned Cox that she was going to hire her
own attorney and Cox would be responsible for all of her “legal fees and

11    Subdivision (t) of section 527.6 provides: “Willful disobedience of a
temporary restraining order or order after hearing granted pursuant to this
section is punishable pursuant to Section 273.6 of the Penal Code.”
                                      24
costs,” and requested Cox turn over “all” text messages and emails between
Cox and Bruce, ostensibly including messages and emails that may have been
subject to the attorney-client privilege, written when Bruce was representing
Cox in her own divorce proceeding.
      After Cox responded that Wilson needed to stop harassing her, Wilson
emailed Cox, again in contravention of the temporary restraining order.
Wilson wrote she was entitled to discovery and would start the process of
obtaining such discovery “right away”; and once again accused Cox of
subjecting her to “deadly diseases,” and of “stalk[ing]” and “mocking” her.
      Cox again responded, “TRO in effect, please stop!” Less than 10
minutes later, Wilson emailed back, reiterating she had every right to
continue to contact Cox, adding: “Don’t like me contacting you, pay for a
lawyer.” Wilson continued to email Cox throughout the day, making many of
the same accusations and claims as she had made in her earlier emails.
Wilson did so even after Cox again informed Wilson her emails were in
violation of the temporary restraining order and were harassing.
      Wilson also violated the temporary restraining order on April 25, in
response to an email from Bruce apologizing to Wilson and Cox for the
“stress” he had caused them. In this lengthy email to Cox and Bruce, Wilson
reiterated the same accusations and claims against Cox that she had made in
many, if not most, of her earlier emails to Cox, adding that she would “make
sure the DA prosecutes [Cox] for her perjury,” and that, if Cox was
“concerned about her job, let[’s] see what happen[s] with a perjury
conviction.”
      The record further shows that Wilson made the same claims and
allegations against Cox at the evidentiary hearing; that Wilson also claimed
there were unresolved issues in her divorce with Bruce, including custody


                                      25
issues; and that the court was concerned that absent the issuance of the
Order, Wilson would continue to harass Cox, as Wilson had done so through
e-mail.
      The record also contains substantial evidence to support the court’s
finding that Cox suffered “substantial emotional distress” as a result of
Wilson’s harassment (see § 527.6, subd. (b)(3)); and that such harassment
would also cause a “reasonable person” to suffer such distress (see ibid.).
Indeed, in addition to the tone and content of Wilson’s repeated emails, as
summarized ante, and Wilson’s repeated violation of the temporary
restraining order, Cox also testified she had lost weight, was unable to sleep,
and in constant worry Wilson would show up at her workplace or contact her
coworkers.
      Based on the foregoing, we conclude the record as a whole contains
substantial evidence “from which a reasonable factfinder could have found it
highly probable” (see O.B., supra, 9 Cal.5th at p. 996) that Wilson engaged in
“course of conduct” “harassment” of Cox as defined in section 527.6,
subdivision (b)(1) and (3). As such, on the merits we reject Wilson’s claim of

error on the ground of insufficiency of the evidence.12




12    As noted ante, to the extent there may have been conflicting record
evidence that may have supported a different result or a different set of
findings does not change our analysis and conclusion on this issue. (See
Fallon, supra, 3 Cal.3d at p. 881 [noting when a “ ‘finding of fact is attacked
on the ground that there is not any substantial evidence to sustain it, the
power of an appellate court begins and ends with the determination as to
whether there is any substantial evidence contradicted or uncontradicted
which will support the finding of fact’ ”].)

                                       26
      D. Remaining Claims
      1. Forfeiture
      As noted ante, Wilson raised a series of claims in her opening brief
based on the alleged violation of her due process rights. To the extent those
claims were raised in the trial court and/or involve pure questions of law
based on undisputed facts, we conclude they are not forfeited on appeal. (See
Hale v. Morgan (1978) 22 Cal. 3d 388, 394 [noting a “litigant may raise for the
first time on appeal a pure question of law which is presented by undisputed
facts”].) However, to the extent such claims were not raised in the trial court
and involve mixed questions of law and fact, we deem them forfeited on
appeal. (See Perez v. Grajales (2008) 169 Cal. App. 4th 580, 591–592 (Perez).)
      With these principles in mind, we decline to address the following
claims of Wilson in the order and lettering/numbering she presented in
seriatim in her opening brief: “[A.] 1. Respondent [Cox] is obstructing justice

by actively engaging in a felony” (capitalization omitted);13 “[A.] 2.

Respondent obstructed justice with past felonies” (same);14 “[C.] The trial
court’s order is vague and precluded legitimate purposes in violation of the




13    Wilson argues in connection with this issue that Cox allegedly
obstructed justice by “actively engaging in multiple crimes” in violation of
various sections of the Penal Code, all in violation of Wilson’s due process
rights.

14     With respect to this issue, Wilson argues Cox “intentional[ly] lie[d]”
about being unable to sleep or eat for 10 months. As a result of this “blatant
lie,” Wilson further argues Cox obstructed justice by failing to “pay[] the
required fee for her complaint nor the fee associated with having the Sheriff’s
office serve the subpoena upon Appellant.”

                                       27
First Amendment” (same);15 “[D.] The trial court’s order is overbroad in
violation of the First Amendment and appellant’s right to a fair trial under

defamation” (same);16 and “[E.] Privileged Communications” (same).17 (See
Perez, supra, 169 Cal.App.4th at pp. 591–592.)


15     Wilson argues the court’s Order preventing her from “harassing [Cox]
and from taking any action to obtain her address or location” was “solely
based upon [Cox’s] emotional response,” adding: “The problem with this
standard is that Respondent may have stolen Appellant’s jewelry and
plumbing [sic] and did in fact damage her bed. And while Appellant has lost
all hope for the return of her sentiment[al] jewelry and the statute of
limitation has expired on her bedding damages claim, it is nevertheless an
unlawful restriction.” In a footnote in support of the “plumbing” reference,
Wilson states: “Appellant recently discovered that the source of her ongoing
plumbing issues is an exorbitant amount of wipes that were flushed down her
toilets. The costs have run into the thousands of dollars and Appellant has
probabl[e] cause to believe that Respondent [Cox] is the sole source of the
damage.”

16    In connection with this issue, Wilson argues that the “gravamen of
Respondent’s grievance is her distaste for the content of Appellant’s message
to others and concern for her reputation because Appellant told another
person about [Cox’s] adultery”; that Wilson was “free to communicate with
others who may be perfectly willing to listen”; that Wilson had the
constitutional right to communicate with another LinkedIn member; and that
Wilson’s communication about Cox was speech “about Respondent, not
directed at her as that term is used in the civil harassment statutes.”

17     Wilson argues in connection with this issue that her communications
with Cox and the “LinkedIn contact clearly fall solely within the litigation
privilege,” noting: “Based upon video evidence, Appellant had a good faith
belief in a legally viable claim for both damage to bed and jewelry and thus
acted with legitimate purpose” in emailing Cox with what Wilson claimed
were “prelitigation demand letters to negotiate a settlement for damage to
her property.” (Italics added.) We note in passing that, although Wilson has
repeatedly claimed to have video evidence of Cox and Bruce, Wilson did not
offer the video as evidence at the July 9 hearing, nor was such evidence
included in the record.
                                      28
      This leaves the following claims for resolution: “[B.] The trial court’s
order is a prior restraint in violation of the First Amendment” (capitalization
omitted); “[F.] Exclusion of evidence” (same); and “[G.] Abuse of Discretion—
Judge’s Bias” (same).
      2. Analysis
      a. Prior restraint
      We agree section 527.6 does not apply to constitutionally protected
activity. (§ 527.6, subd. (b)(1) [providing that “[c]onstitutionally protected
activity is not included within the meaning of ‘course of conduct’ ”]; Thomas v.
Quintero (2005) 126 Cal. App. 4th 635, 652.) However, it is well-settled that
not all speech or petition activity is constitutionally protected. (Flatley v.
Mauro (2006) 39 Cal. 4th 299, 313; Aguilar v. Avis Rent A Car System, Inc.
(1999) 21 Cal. 4th 121, 134 [noting that the right to free speech is not
absolute, and that a “statute that is otherwise valid, and is not aimed at
protected expression, does not conflict with the First Amendment simply
because the statute can be violated by the use of spoken words or other
expressive activity”].)
      “In California, speech that constitutes ‘harassment’ within the meaning
of section 527.6 is not constitutionally protected, and the victim of the
harassment may obtain injunctive relief.” (Huntingdon Life Sciences, Inc. v.
Stop Huntingdon Animal Cruelty USA, Inc. (2005) 129 Cal. App. 4th 1228,
1250.) The right to free speech “does not include the right to repeatedly
invade another person’s constitutional rights of privacy and the pursuit of
happiness through the use of acts and threats that evidence a pattern of
harassment designed to inflict substantial emotional distress.” (People v.
Borrelli (2000) 77 Cal. App. 4th 703, 716 [addressing a substantially identical
statute, Penal Code section 646.9, prohibiting stalking].)


                                        29
      Here, as noted, the trial court conducted what turned out to be a
lengthy evidentiary hearing. Wilson was given an opportunity to present
evidence at the hearing in response to the documentary evidence submitted
by Cox. After conducting this mandated hearing (see § 527.6, subd. (g)) and
weighing the evidence and the credibility of the parties, the trial court found
Wilson engaged in “course of conduct” “harassment” of Cox pursuant to
section 527.6, subdivision (b)(1) and (3), which findings, as we have noted, are
amply supported by the record. (See O.B., supra, 9 Cal.5th at p. 996.)
      We thus reject Wilson’s claim that the Order was a prior restraint on
her First Amendment rights because her conduct in this case is not entitled
to constitutional protection. (See Schraer v. Berkeley Property Owners’ Assn.
(1989) 207 Cal. App. 3d 719, 729–730 [noting the state has expressed, by
statute and in the California Constitution (§ 527.6; Cal. Const., art. I, § 1,
respectively), a compelling interest in protecting individuals from harassing
conduct].)
      b. Exclusion of evidence
      Wilson claims the court committed error when it denied her request to
hold third-party witness Tyisha in contempt and/or to issue a bench warrant
for her failure to appear at the May 14 hearing. The record shows Cox in her
petition listed coworker Tyisha as being a witness to Wilson’s harassment of
Cox on April 18, 2019. At the May 14 hearing, the court allowed Wilson to
question Cox regarding Tyisha’s knowledge of such.
      Cox testified that Tyisha in the past had seen Cox “crying at work” and
“leaving work early” because Cox had been “upset” by Wilson’s ongoing
harassment; that Cox was at work on April 18 when she received Wilson’s e-
mail to Cox’s former supervisor, which e-mail she then showed to Tyisha;
that Cox was not “embarrassed” by the e-mail, as Tyisha knew Cox at some


                                        30
point had been in a “relationship” with Bruce; and that Cox had told Tyisha
that the “relationship” was a “mistake” and Wilson was “harassing” her.
      Cox further testified that after work on April 18, she had e-mailed
Tyisha all of Wilson’s e-mails, including the ones from April 18, and had
asked Tyisha to print them out for her; and stated she would pick them up
the next morning on her way to court, as she intended to seek a temporary
restraining order against Wilson.
      During this same questioning, Wilson also asked Cox if Tyisha had a
“private printer” which question was sustained on relevancy grounds; why
Cox did not “print them [i.e., Wilson’s e-mails]” to which Cox responded, “I
don’t have a printer at home”; and “what exactly did [Tyisha] witness, other
than [Cox] sending her [Wilson’s] emails?” to which Cox responded, “That’s it.
Just the e-mails. And how upset I am. I have left work early, I have taken
time off. She knows that every time I get your e-mail, I’m afraid. I called
security. I warn people in the front office that you might come by.”
      The record shows the court then asked Wilson if she had any other
questions for Cox. Wilson responded by asking for a continuance, adding:
“I’d like to do some discovery about security and her [i.e., Cox’s] time off at
work, your Honor, because I’m not buying her story about how afraid she
was. And I would like to have a bench warrant out for [Tyisha], please, your
Honor.” The record further shows the court granted the continuance, but
over Wilson’s objection refused to issue a bench warrant for Tyisha or
otherwise sanction this witness for failing to appear at the hearing.
      In refusing such relief, the court noted Tyisha was not a “necessary
witness” based on the information provided to the court and the allegations in
this case. The court found Tyisha “essentially . . . served as a conduit to print




                                        31
e-mails” sent by Wilson, for Cox’s use in connection with her filing the
petition.
      We conclude the court properly exercised its broad discretion in
refusing to find Tyisha in contempt, or to issue a bench warrant, as a result of
her failure to appear at the May 14 hearing. (See Christ v. Schwartz (2016) 2
Cal. App. 5th 440, 446 (Christ) [a trial court's decision to admit or exclude
evidence is reviewed on appeal for abuse of discretion].) Wilson’s offer of
proof, when followed up by her questioning of Cox, showed Tyisha was at
most a peripheral witness to the harassing conduct of Wilson.
      In addition, we further conclude that even if the court erred in refusing
the relief sought by Wilson, that error was harmless. (See Saxena v.
Goffney (2008) 159 Cal. App. 4th 316, 332 (Saxena) [recognizing that, “[e]ven
where a trial court improperly excludes evidence, the error does not require
reversal of the judgment unless the error result[s] in a miscarriage of
justice”]; Cal. Const., art. VI, § 13.)
      For the same reasons, we reject Wilson’s claim the court erred when,
after reviewing certain e-mails in camera between Bruce and Cox as
requested by Cox, it ruled to exclude two such e-mails based on the attorney-
client privilege. (See Evid. Code, § 952.) Although the court found these two
e-mails privileged, Wilson in her opening brief nonetheless quotes them in
support of her claim of error (as opposed to submitting the e-mails under

seal).18




18    As noted ante in footnotes 6 and 7, it appears Wilson had access to
Cox’s confidential information as a result of Wilson’s marriage to Bruce.
                                          32
      Wilson did so despite the fact Cox is the privilege-holder and Cox had
refused at the evidentiary hearing to waive the privilege. (See Evid. Code,
§ 953, subd. (a) [the client is the holder of the privilege]; and id., § 954, subd.
(a) [the client as the “holder of the privilege” may prevent disclosure of a
privileged communication by another person].) In any event, as noted we
reject this claim of error and find any such error was harmless. (See Christ,
supra, 2 Cal.App.5th at p. 446; Saxena, supra, 159 Cal.App.4th at p. 332.)
      c. Judicial bias
      Finally, Wilson claims the court was “predisposed to rule against [her]
based on a preconceived notion that the case involved [a] run-of-the-mill
dispute between a wife and a mistress.” We note at or near the beginning of
the May 14 hearing, the court took about an hour recess to allow Wilson to
review documents, noting it did not want Wilson to “feel rushed” and wanted
to give her a “meaningful” opportunity to read them.
      After the recess, at the request of Cox’s counsel the court summarized
the allegations in Cox’s petition for a civil harassment restraining order. In
so doing, the court noted it had not yet read Wilson’s response to the petition,
as the response was not in the court’s electronic filing system, and Wilson
had just given the court a paper copy of her response.
      The trial judge in his summary noted that “being a person who lives in
the world,” he recognized “how emotionally distressing” it could be for Wilson
because Cox had “slept with Ms. Wilson’s husband.” The court added, “I will
take note of that.”
      After summarizing the allegations ostensibly from prepared notes,
which summary, in light of our independent review of the record, was quite
accurate, the court stated, “So perhaps I got that wrong, perhaps my review
of what I read was off. The reason why I read it out loud is so at least both of


                                        33
you can understand what it was that I read and you can perhaps fill in the
information, fill in the details, and inform me of whether I was correct or not,
but at least now you know where I’m coming from having read this, Ms.
Wilson and Ms. Cox.”
      As noted, the court then continued the evidentiary hearing at Wilson’s
request. At the continued July hearing, Wilson called Cox as a witness,
which testimony is summarized ante. The record shows Wilson extensively
questioned Cox on myriad subject matters. The record also shows Wilson
called her former husband Bruce and extensively questioned him as well.
      On this record, we conclude Wilson has failed to show the court had
prejudged the case or was otherwise biased against her. Merely because the
court made rulings adverse to Wilson, and ultimately found against her in
issuing the Order, is not evidence of bias. (See People v. Guerra (2006) 37
Cal. 4th 1067, 1112 [noting that “[m]ere expressions of opinion by a trial judge
based on actual observation of the witnesses and evidence in the courtroom
do not demonstrate a bias,” and that “a trial court's numerous rulings against
a party—even when erroneous—do not establish a charge of judicial bias,
especially when they are subject to review”], overruled on another ground as
stated in People v. Rundle (2008) 43 Cal. 4th 76, 151.) We thus reject this
claim of error.




                                       34
                               DISPOSITION
      The Order granting Cox’s civil harassment restraining order is
affirmed. Cox to recover her costs of appeal.


                                                                  BENKE, J.

WE CONCUR:



McCONNELL, P. J.



GUERRERO, J.




                                      35